DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 8-9 and 42 are rejected under 35 U.S.C. 103 as being obvious over Mangrane (2016/0213450) in view of Engman (2006/0099549). 
	Regarding claim 8, Mangrane discloses a dental assembly, comprising: an abutment 1, a screw 5, and a coping/prosthesis 3 (Fig. 12).  Note that the prosthesis 3 is considered to be equivalent to the coping having all the limitations as claimed.  The abutment 1 is shown having a longitudinal axis and a sidewall, and further comprises: a screw access hole (bore) along the longitudinal axis, and a slot 7 in the sidewall (Figs. 1-3).  The slot 7 is sized to allow a driver 8 to access a driver-receiving bore in a screw 5 in the screw access hole through the slot 7 in the sidewall and at an angle relative to the longitudinal axis (Figs. 10-11).  The abutment further comprises an apical portion 6 extending along the longitudinal axis and is capable of being received within a dental implant (Figs. 1-3).  The screw 5 is shown being within the screw access hole; and the coping 3 is shown having a sidewall and a slot in the sidewall; the coping 3 is placed over the abutment such that the slot in the sidewall of the coping and the slot 7 in the sidewall of the abutment overlap (Fig. 12).  
	Regarding the newly recited limitation “plastic coping”, Mangrane is silent to the coping/prosthesis 3 being of plastic.  Engman discloses a dental assembly comprising an abutment 9 and a plastic coping 11 placed over thereon the abutment 9 (Fig. 2; paragraph 71).  Engman discloses the coping 9 is for forming a prosthesis 44 thereon (Figs. 6-7; paragraphs 73-74).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mangrane by providing a plastic coping in the prosthesis as a well known suitable dental prthetic structure of plastic coping with surrounding tooth reconstruction as taught by Engman. 
	As to claims 9, Mangrane discloses an access-channel plug 8 (screwdriver 8 shown in Figs. 10-11) configured to fit into the slot in the sidewall of the coping 3 in order to fix the screw 5 in an implant (Fig. 12).  Note that “a prothesis” as recited in claim 9 (line 3) is not positively claimed as an element of the invention; such prosthesis and any further limitation thereof, e.g. “a driver access channel in a prothesis”, are not given patentable weight.  As to claim 42, the access-channel plug 8 is configured to extend through the slot 7 in the abutment 1 (Figs. 10-11) and through the slot in the coping 3 in order to drive the screw 5 (Fig. 12).  





4.	Claims 2, 4-5, 7, 10, 29, 31, 34, 36-37, and 44, are rejected under 35 U.S.C. 103 as being obvious over Bjorn et al. (2003/0162149) in view of Prins (5,577,912). 
Regarding claim 10, Bjorn et al. discloses a dental assembly (Fig. 1) comprising: a screw 3 for attaching the dental assembly to an implant 10 (Fig. 3).  The dental assembly (Fig. 1) further comprises an abutment 1 with a longitudinal axis 8, the abutment 1 including a sidewall 1b and an apical portion 1a extending in opposing directions along the longitudinal axis 8, the apical portion 1a being configured to engage the dental implant, the sidewall at least partially surrounding a cavity 2a/2b configured to receive the screw along the longitudinal axis 8, and the sidewall 1b including a slot 2 therethough and open to the cavity 2a/2b (Fig. 1).  When the screw 3 is in the cavity 2a/2b, the slot 2 allows a driver 13 to access a driver-receiving bore 3a in the screw 3 at an angle relative to the longitudinal axis 8 (Figs. 3-4)
The dental assembly further comprises a prosthesis 4 (Fig. 1) having a driver access channel (for receiving 6).  Another embodiment shows a prosthesis 16 (Fig. 11) having a driver access channel 17.  Note that the recitation “when the prosthesis is assembled to the abutment with the screw in the cavity and the driver access channel is aligned with the slot” (claim 10 lines 10-12” is a “when” clause which merely conveys a possible temporary condition or arrangement of the invention.  For example, the prothesis can be assembled to the abutment as claimed at one time; and the prothesis can be un-assembled from the abutment at another time.  Such “when” clause as recited is not an absolute condition.   Therefore, Bjorn’s prothesis 4 can be arranged such that the driver access channel receiving screw 6 is aligned to the slot 7.  Bjorn in Fig. 1 shows that the screw head 3a is larger than the driver access channel receiving screw 6, therefore, the screw 3 is not passable through the driver access channel 6 (Fig. 1) all the time, including when the channel receiving screw 6 is aligned to the slot 7. 
Bjorn et al. shows the abutment’s apical portion 1a mounting on the implant 10 (Fig. 3), failing to disclose the apical portion 1a configured to be received within the dental implant, as claimed.  
Prins shows an abutment 11 having an apical portion 24 configured to be received within an implant 10 (Figs. 1-2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bjorn et al.’s abutment’s apical portion to have a protrusion to be received within the implant as taught by Prins to be well known suitable alternative connecting configuration between abutment and implant yielding predictable results.  

As to claims 2 and 4, Bjorn et al. fails to disclose the abutment having an anti-rotational implant engaging feature.  Prins shows the abutment 11 having at least one anti-rotational implant engaging feature, i.e. hexagonal feature 24 at the apical portion thereof (Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also include such anti-rotaional implant engaging feature as taught by Prins to Bjorn et al.’s abutment’s apical portion in order to fix the abutment at an angled position relative to the implant and prevent rotation between the abutment and the implant.
	As to claim 5, Bjorn et al. show the angle α’ relative to the longitudinal axis 8 being 15° to 20° (Fig. 3; paragraph 40), which is within the claimed range of 0° to 35°. 
As to claim 7, Bjorn et al. shows an implant 10 adapted for connection to the abutment 1 via the screw 3 (Figs. 1-4).  As to claim 34, Bjorn et al. shows the abutment’s apical portion 1a mounting on the implant 10 (Fig. 3), failing to disclose the apical portion 1a configured to be received within the dental implant, as claimed.  Prins shows an abutment 11 having an apical portion 24 configured to be received within an implant 10 (Figs. 1-2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bjorn et al.’s abutment’s apical portion to have a protrusion to be received within the implant as taught by Prins to be well known suitable alternative connecting configuration between abutment and implant yielding predictable results.  

	As to claim 29, Bjorn et al. shows the driver access channel 17 having an internal cross dimension less than an external cross dimension (external diameter of 4) of a drive portion of the screw 3 (Figs. 1-7). As to claim 31, Bjorn et al. shows that the screw 3 cannot pass through the driver access channel of prosthesis 4 (Fig. 1) or the driver access channel 17 of prosthesis 16 (Fig. 11).  As to claims 36-37, the abutment 4 is a unitary piece.  As to claim 44, the driver access channel of the prosthesis 4 (Fig. 1) and the driver access channel 17 of the prosthesis 16 (Fig. 11) has an internal cross dimension sized to allow a driver to pass therethrough and to prevent the screw from passing therethrough.  

	 
5.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Bjorn et al. in view of Prins, and further in view of Sims et al. (2005/0084819).  
Bjorn/Prins discloses the invention substantially as claimed according to claim 10 as detailed above; however Bjorn/Prins fails to disclose the apical portion of the abutment being gingival colored and the abutment further comprises a coronal portion that is tooth colored.  Sims et al. discloses an abutment 12 having an apical portion 18 gingival colored and a coronal portion 12 that is tooth (Fig. 1; abstract; paragraphs 14, 32).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bjorn/Prins by making an apical portion of the abutment gingival colored and a coronal portion of the abutment tooth colored in order to best match the respective surrounding dental and gum tissue yielding optimum aesthetic results as taught by Sims et al. 

Allowable Subject Matter
6.	Claims 26-27, 40, 46, and 47, are allowed.

Response to Arguments
7.	Applicant’s arguments regarding the claim amendments have been fully considered.  Applicant’s arguments regarding the newly made amendments to claims 26-27 are persuasive.  Claims 26-27 are allowed.  
Regarding claim 8, Applicant argues that Mangrane’s prosthesis 3 is not the coping as claimed or as supported by Applicant’s specification.  Such arguments are not persuasive.  Note that the claims are interpreted in light of the specification, but, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Note that the recitation “a coping” allows for broadest reasonably interpretation of its conventional meaning in the dentistry field: “a prosthetic covering of the coronal portion of a tooth or tooth implant”.  Applicant's disclosure specifies “A coping 40 is placed onto abutment 14” and “the coping 40 may be modified as needed to create a desired prosthetic shape (Specification paragraph 35, emphasis added).  Mangrane’s prosthesis 3 has all the structures, i.e. sidewall and slot in the sidewall, as claimed, and is clearly configured to be placed over the abutment 1 such that the slot in the sidewall of the coping and the slot in the sidewall of the abutment 1 overlap (Fig. 12), as claimed. Thus, Mangrane’s prosthesis 3 is considered to be equivalent to the coping as claimed. Particularly, as Applicant discloses that Applicant's coping 40 may be modified as needed to create a desired prosthetic shape.  Likewise, Mangrane’s prosthesis 3 is shown to having a desired/anatomical prosthetic shape, and is therefore all the more equivalent to the coping as claimed. 
Regarding claim 10, Applicant argues that Bjorn fails to disclose “when… the driver access channel is aligned with the slot, the screw is not passable through the driver access channel (as recited in claim 10 lines 10-11, emphasis added);  that Bjorn’s driver access channel 17 is not aligned with the slot in abutment 1.  Note that the recitation “when the driver access channel is aligned with the slot” is a “when” clause which merely conveys a possible temporary condition or arrangement of the invention.  For example, the recitation “when the prosthesis is assembled to the abutment” essentially claims a possible temporary condition of being assembled, that the invention can also be un-assembled.  Bjorn’s prothesis 4 can be arranged such that the driver access channel receiving screw 6 is aligned to the slot 7.  Therefore, it is maintained that Bjorn in Fig. 1 shows that the screw head 3a is larger than the driver access channel receiving screw 6, therefore, the screw 3 is not passable through the driver access channel 6 regardless of how the access channel 6 is arranged relative to the slot.  

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/Examiner, Art Unit 3772 


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772